DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
Applicants’ amendment, filed on 06/14/2021, in response to the rejection of claims 1-4 and 8-15 from the non-final office action (01/07/2021), by amending claims 1-2, 4, and 8-15; adding new claims 16-17; and cancelling claim 3 is entered and will be addressed below. 
The examiner notices Applicants incorporated cancelled claim 3 into each of the independent claims 1, 9, and 10.
Election/Restrictions
Claims 5-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species 2-3, there being no allowable generic or linking claim. 
Claim Interpretations
The newly added limitations “wherein the predetermined value is an upper limit (Vmax)” of claims 4 and 16-17, Vmax is a definition and does not have structural or controller functional limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 8-17 are rejected under U.S.C. 103 as being unpatentable over Savas (US 20020115301, hereafter ‘301), in view of Ying et al. (US 20040157459, hereafter ‘459) and Ohse et al. (US 20100243607, hereafter ‘607).
’301 teaches some limitations of:
Claim 9: Pulsed plasma processing of semiconductor substrates (title, the claimed “A plasma processing apparatus comprising”):
The system 100 uses two cylindrical plasma generation chambers 102a and 102b side by side (Fig. 1, [0044], 4th sentence), A separate electrode 112 acts as a substrate support adjacent to which semiconductor wafers 107 are placed for processing ([0045], 4th sentence, the claimed “a plasma processing chamber in which a sample is plasma-processed”);
The synchronization of the second power source to the first power source may be illustrated schematically with reference to FIGS. 9-11 ([0081], description of Fig. 9 applies to Fig. 10), Induction coils 124 encircle the plasma generation chambers 102. These induction coils are connected to first power sources 150 ([0045], 2nd sentence), In an exemplary embodiment illustrated to in FIGS. 9A and 9B, the high power cycles 902 of the first power source may have a duration of about 200 microseconds. As used with reference to FIGS. 9A and 9B, the term "pulse 902" may be used interchangeably with "high power cycles 902". Low power cycles 904 are then delivered by the first power source to the induction coil beginning about 200 microseconds into each waveform. Of course, low power cycles 904 may comprise either low power or no 800 microseconds of the waveform ([0081], 4th-7th sentences), In the exemplary embodiment of FIG. 9A, high power cycles 902 may comprise a sinusoidal signal having a frequency of 13.56 MHz, and a magnitude 906 of about 5 kW. As before, the desired average power typically ranges from about 200 watts to 2 kW (Fig. 10A, [0082], description of Fig. 9 applies to Fig. 10), The high power cycles typically last anywhere from 5 to 100 microseconds and the low power cycles typically last from 30 to 1000 microseconds ([0046], 3rd sentence, includes 0.85 milliseconds, the claimed “a first radio frequency power supply that supplies a first radio frequency electric power for generating plasma, the first radio frequency electric power being pulse-modulated with a first pulsed waveform having a first period”);
A separate electrode 112 acts as a substrate support adjacent to which semiconductor wafers 107 are placed for processing ([0045], 4th sentence, the claimed “a sample stage on which the sample is mounted”);
Electrode 112 is coupled to a second power source 152. The power applied to electrode 112 is used to control ion bombardment energies, while the power applied to induction coils 124 is used to control ion current density ([0045], last two sentence), As an alternative to the square wave pattern of FIG. 9B, the high power cycles of the second power source may comprise a sinusoidal signal having a frequency ranging from about 10 kHz to 40.68 MHz. A 13.56 MHz signal is shown schematically in FIG. 10B. This 13.56 MHz signal may be coordinated with high power cycles 902 of the first power source in the same manner as described above, where high power cycles 922 in 
The high power cycles typically last anywhere from 5 to 100 microseconds and the low power cycles typically last from 30 to 1000 microseconds ([0046], 3rd sentence, and 800 microsecond is specifically called out, [0081], 7th sentence), that the low power cycle should provide no more than several times less power to the plasma than the high power cycle, preferably at least 10 to 100 times less ([0057], 6th sentence), While the average power applied to the plasma is about one to two kilowatts, during high power cycles about 5-20 kilowatts may be applied to the plasma ([0065], 2nd sentence, Therefore, the low power cycle is at least 50 watts (5 kilowatts divides by 100) or at most 2 kilowatts (20 kilowatts divides by 10)), so the ion density typically does not decrease excessively during the low power cycles ([0058], last sentence, i.e. maintain after-glow, the claimed “control the first radio frequency power supply to supply the first radio frequency electric power during the first period to generate the plasma and the first radio frequency electric power during the second period to maintain after-glow of the plasma; control the second period so as to include the on period; control the off period so as to include the first period”),
electric power so as to only be supplied during the second period”).
Claim 10: Pulsed plasma processing of semiconductor substrates (title, the claimed “A plasma processing apparatus comprising”):
The system 100 uses two cylindrical plasma generation chambers 102a and 102b side by side (Fig. 1, [0044], 4th sentence), A separate electrode 112 acts as a substrate support adjacent to which semiconductor wafers 107 are placed for processing ([0045], 4th sentence, the claimed “a plasma processing chamber in which a sample is plasma-processed”);
The synchronization of the second power source to the first power source may be illustrated schematically with reference to FIGS. 9-11 ([0081], description of Fig. 9 applies to Fig. 10), Induction coils 124 encircle the plasma generation chambers 102. These induction coils are connected to first power sources 150 ([0045], 2nd sentence), In an exemplary embodiment illustrated to in FIGS. 9A and 9B, the high power cycles 902 of the first power source may have a duration of about 200 microseconds. As used with reference to FIGS. 9A and 9B, the term "pulse 902" may be used interchangeably with "high power cycles 902". Low power cycles 904 are then delivered by the first power source to the induction coil beginning about 200 microseconds into each waveform. Of course, low power cycles 904 may comprise either low power or no power, as described above. The low power cycles 904 continue for the remaining 800 microseconds of the waveform ([0081], 4th-7th sentences), In the exemplary embodiment of FIG. 9A, high 
A separate electrode 112 acts as a substrate support adjacent to which semiconductor wafers 107 are placed for processing ([0045], 4th sentence, the claimed “a sample stage on which the sample is mounted”);
Electrode 112 is coupled to a second power source 152. The power applied to electrode 112 is used to control ion bombardment energies, while the power applied to induction coils 124 is used to control ion current density ([0045], last two sentence), As an alternative to the square wave pattern of FIG. 9B, the high power cycles of the second power source may comprise a sinusoidal signal having a frequency ranging from about 10 kHz to 40.68 MHz. A 13.56 MHz signal is shown schematically in FIG. 10B. This 13.56 MHz signal may be coordinated with high power cycles 902 of the first power source in the same manner as described above, where high power cycles 922 in the form of a 13.56 MHz signal 1010 is applied to the substrate support during a portion of the time that little or no power is being applied to the induction coil ([0086], the claimed “a second radio frequency power supply that supplies a second radio frequency electric power to the sample stage, the second radio frequency electric power being 
a power source that alternates between high and low power cycles to produce and sustain a plasma discharge ([0016], the claimed “control the first radio frequency power supply to supply the first radio frequency electric power during the first period to generate the plasma and the first radio frequency electric power during the second period to maintain after-glow of the plasma without igniting the plasma; control the second period so as to include the on period” and as shown in Fig. 10A-B),
Figs. 10A-B show the high power cycles 922 of the electrode 112 is only supplied during low power cycles 904 of the induction coils 124 (the claimed “control the second radio frequency electric power so as to only be supplied during the second period”),
as 200 microseconds of high power cycles 902 is smaller than 800 microseconds of low power cycles 904, the claimed “control a period of the first period so as to be smaller than a period of the second period”.
Claim 1: Pulsed plasma processing of semiconductor substrates (title, the claimed “A plasma processing apparatus comprising”):
The system 100 uses two cylindrical plasma generation chambers 102a and 102b side by side (Fig. 1, [0044], 4th sentence), A separate electrode 112 acts as a substrate support adjacent to which semiconductor wafers 107 are placed for th sentence, the claimed “a plasma processing chamber in which a sample is plasma-processed”);
The synchronization of the second power source to the first power source may be illustrated schematically with reference to FIGS. 9-11 ([0081], description of Fig. 9 applies to Fig. 10), Induction coils 124 encircle the plasma generation chambers 102. These induction coils are connected to first power sources 150 ([0045], 2nd sentence), In an exemplary embodiment illustrated to in FIGS. 9A and 9B, the high power cycles 902 of the first power source may have a duration of about 200 microseconds. As used with reference to FIGS. 9A and 9B, the term "pulse 902" may be used interchangeably with "high power cycles 902". Low power cycles 904 are then delivered by the first power source to the induction coil beginning about 200 microseconds into each waveform. Of course, low power cycles 904 may comprise either low power or no power, as described above. The low power cycles 904 continue for the remaining 800 microseconds of the waveform ([0081], 4th-7th sentences), In the exemplary embodiment of FIG. 9A, high power cycles 902 may comprise a sinusoidal signal having a frequency of 13.56 MHz, and a magnitude 906 of about 5 kW. As before, the desired average power typically ranges from about 200 watts to 2 kW (Fig. 10A, [0082], description of Fig. 9 applies to Fig. 10, the claimed “a first radio frequency power supply that supplies a first radio frequency electric power for generating plasma, the first radio frequency electric power being pulse-modulated with a first pulsed waveform having a first period and a second period”);
th sentence, the claimed “a sample stage on which the sample is mounted”);
Electrode 112 is coupled to a second power source 152. The power applied to electrode 112 is used to control ion bombardment energies, while the power applied to induction coils 124 is used to control ion current density ([0045], last two sentence), As an alternative to the square wave pattern of FIG. 9B, the high power cycles of the second power source may comprise a sinusoidal signal having a frequency ranging from about 10 kHz to 40.68 MHz. A 13.56 MHz signal is shown schematically in FIG. 10B. This 13.56 MHz signal may be coordinated with high power cycles 902 of the first power source in the same manner as described above, where high power cycles 922 in the form of a 13.56 MHz signal 1010 is applied to the substrate support during a portion of the time that little or no power is being applied to the induction coil ([0086], the claimed “a second radio frequency power supply that supplies a second radio frequency electric power to the sample stage, the second radio frequency electric power being pulse-modulated with a second pulsed waveform having an on period and an off period”, note Fig. 10B shows off period at low power cycle 920, not labeled, see Fig. 9B);
a power source that alternates between high and low power cycles to produce and sustain a plasma discharge ([0016], the claimed “control the first radio frequency power supply to supply the first radio frequency electric power during the first period to generate the plasma and the first radio frequency electric power during the second  maintain after-glow of the plasma without igniting the plasma; control a predetermined time delay between a start of the second period and a start of the on period; control the second period so as to include the on period” and as shown in Figs. 10A-10B, note the low power cycle is afterglow of plasma),
Figs. 10A-B show the high power cycles 922 of the electrode 112 is only supplied during low power cycles 904 of the induction coils 124 (the claimed “control the second radio frequency electric power so as to only be supplied during the second period”).

‘301 does not teach the other limitation of:
Claims 9-10: (9A) a controller configured to: (control the first radio frequency …),
(9B) control to turn off output of the second radio frequency power supply when a peak-to-peak voltage of a radio frequency voltage applied from the second radio frequency power supply during the on period reaches a predetermined value.
Claim 1: (1A) a controller configured to: (control the first radio frequency …),
control the first radio frequency electric power during the second period so as to be greater than the second radio frequency electric power during the on period;
(1B) control to turn off output of the second radio frequency power supply when a peak-to-peak voltage of a radio frequency voltage applied from the second radio frequency power supply during the on period reaches a predetermined value.
the predetermined value is an upper limit (Vmax). 
 
‘459 is an analogous art in the field of plasma etching apparatus (Fig. 3, [0014]), including a plasma source power supply 318 ([0018], 4th sentence), a biasing power source 322 ([0029]) The source 322 generally is capable of producing up to 500 W of continuous and pulsed power at a tunable frequency in a range from 50 kHz to 13.56 MHz ([0029], 2nd sentence). ‘459 teaches a substrate bias power of approximately 10 W and a plasma generation source power of approximately 1000 W ([0024], 2nd last sentence, a controller 340 comprises a central processing unit (CPU) 344, a memory 342, and support circuits 346 for the CPU 344 and facilitates control of the components of the DPS etch process chamber 310 and, as such, of the etch process ([0030]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a controller 340 of ‘459 to ‘301 (the limitations of 1A, 9A and 10A), for the purpose of automatic control. Note at 10 to 100 times less power at the second period than the first period of 1000 W, therefore the second period is greater than the bias power (part of limitations of 1A).

‘607 is an analogous art in the field of a substrate processing apparatus including a chamber for accommodating a substrate, a lower electrode to mount the substrate, a bias to the lower electrode. The RF power for plasma generation is controlled to be intermittently changed by changing an output of the first RF power applying unit at a predetermined timing. If no plasma state or an afterglow state exists in the chamber by a control of the first RF power applying unit, an output of the second RF power applying unit is controlled to be in an OFF state or decreased below an output of the second RF power applying unit when the output of the first RF power applying unit is a set output (abstract, Fig. 1). ‘607 teaches that output variation including ON /OFF of a bias power applying device and suppressing an amplitude (Vpp) of bias RF power from being increased, thereby preventing a problem such as abnormal discharge and the like from occurring ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have turned off the bias power to suppressing an amplitude Vpp from increase (to a certain value), to the second/bias power source 152 of ‘301 (the limitations of 1B, 9B, 10B, 4, and 16-17), for the purpose of preventing a problem such as abnormal discharge and the like from occurring ([0010]).

‘301 further teaches the limitations of:
rd sentence), the predetermined delay is greater than 20 microseconds (claim 4 of ‘301, therefore, between 20 to 300 microseconds, including 50 microseconds, the claimed “wherein the time delay is 0.05 milliseconds“).
Claims 8 and 11: During the low power cycles, the power may be off ([0018], last sentence), Fig. 10B also shows the low power cycles 920 of the 2nd power source (see label in Fig. 9B) covers/includes the high power cycles 902 of the first power source (the claimed “wherein the off period includes the first period” of claim 8 and “wherein the controller is further configured to control the off period so as to include the first period” of claim 11).
Claim 12: Fig. 10A-B shows the high power cycle 922 of the 2nd power source at 500 sec and the high power cycle 902 of the 1st power source at 200 sec (the claimed “wherein the controller is further configured to control a period of the first period so as to be smaller than a period of the on period”).
Claim 13: Of course, high power cycles 922 may start earlier or later than 500 microseconds into the waveform in alternative embodiments ([0083], last sentence, the claimed “wherein the controller is further configured to control a period of the on period so as to be longer than a period of the off period”).
Claim 14: Figs. 10A-B clearly shows the claimed “wherein the controller is further configured to control a period of the second period so as to be longer than a period of the off period”.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
In regarding to 112 rejection, see the middle of page 10, Applicants’ amendment overcomes the rejection.
In regarding to 35 USC 103 rejection of previous claim 3 (amended claims 1, 9, and 10) over Savas ‘301 in view of ‘Ying ‘459 and Ohse ‘607, Applicants argue that ‘607 does not teach “control to turn off output of the second radio frequency power supply when a peak-to-peak voltage of a radio frequency voltage applied from the second radio frequency power supply during the on period reaches a predetermined value” by citing abstract and [0063], see the bottom of page 12 to the middle of page 13.
This argument is found not persuasive.
OC has clearly set forth that ‘607 teaches:
“that output variation including ON /OFF of a bias power applying device and suppressing an amplitude (Vpp) of bias RF power from being increased, thereby preventing a problem such as abnormal discharge and the like from occurring” ([0010]).
OC also cited abstract for the similarity of ‘607 to ‘301 (two RF plasma applying power and one biased power with afterglow timing sequence). It is not clear to the examiner why Applicants cite abstract and [0063]. Perhaps Applicants are arguing that the power application of ‘607 is different than the power application of ‘301. The . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070072435 is cited for maintaining plasma power 100-1000 W ([0046]) and bias pulse less than 100 W ([0045], part of limitation of 1A).

US 20110256732 is cited for delay bias from the start of afterglow (Fig. 5B). US 5983828 is cited that a power source alternates between high and low power cycles to produce and sustain a plasma discharge (abstract, 2nd sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KEATH T CHEN/Primary Examiner, Art Unit 1716